                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


ELLIS PRICE AND ROSEMARY PRICE,          )
                                         )
              Plaintiffs,                )
                                         )
v.                                       )                  No. 3:18-CV-96-PLR-DCP
                                         )
AERCO INTERNATIONAL, INC., and           )
PEERLESS INDUSTRIES, INC., individually )
and as Successor in Interest to Peerless )
Heater Company,                          )
                                         )
             Defendants.                 )


                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion for Leave to Withdraw as Counsel [Doc. 41], filed by

Attorneys John W. Elder, Barbara Doolittle, and Jeffrey Hubbard (“Movants”). Specifically,

Movants seek leave to withdraw from representing Defendant Peerless Industries, Inc.,

individually and as successor in interest to Peerless Heater Company (“Peerless”). The Motion

explains that this case was originally filed in the Circuit Court for Knox County, Tennessee, on

January 29, 2019, and that Peerless removed this case on March 12, 2019. Currently, Peerless is

no longer a functioning corporate entity. Peerless’s only assets were insurance policies issued by

Fireman’s Fund Insurance Company (“FFIC”) and The American Insurance Company (“TAIC”),

which provided limited and now, depleted coverage.
       The Motion explains that Peerless’s coverage was the subject of an interpleader complaint,

filed on January 28, 2019, in the Supreme Court of the State of New York, County of New York.

The interpleader complaint was a request by FFIC and TAIC that the asbestos cases in which

Peerless has been named across the nation be interpleaded, and that the presiding judge in New

York County direct the priority of settlement and distribution of the remaining limited insurance

coverage as between the existing asbestos claims against Peerless. Their request included the

instant case. On August 1, 2019, the New York Supreme Court entered an order denying the relief

sought by FFIC and TAIC and dismissed the interpleader complaint. While the state court action

was pending, Peerless directed its counsel nationwide, including Movants, to cease work on all

pending matters. Peerless’s insurance carrier has now directed its counsel nationwide, including

Movants, to immediately withdraw from their representation of Peerless. In summary, Peerless

has fully exhausted its insurance coverage, has no other assets, and will not continue to defend

pending or future asbestos claims against it.

       Movants state that they have established extraordinary circumstance, permitting their

withdrawal. Movants state that as a defunct and out-of-state business entity, Defendant has no

mailing address and no telephone number. Movants further submit a Consent of Client Withdrawal

[Doc. 41-3], which is signed by Stanley Bloom (“Bloom”), Peerless’s Vice President. Bloom

states that Peerless is no longer a functioning corporate entity and does not own any assets. [Id.].

In addition, Bloom states that Peerless has no intent to obtain substitute counsel in this matter and

will not be defending this or any other lawsuit.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                       (1) File a motion with the Court requesting permission to
                       withdraw as counsel of record;


                                                   2
                       (2) Include in the motion the current mailing address and
                       telephone number of the client;

                       (3) Unless the motion is signed by both the attorney and the
                       client or a consent to the withdrawal signed by the client is
                       attached to the motion, provide a copy of the motion to the
                       client at least 14 days prior to the date the motion is filed;

                       (4) If a hearing date on the motion is set, certify in writing to
                       the Court that the client was served at least 7 days before the
                       hearing with notice (i) of the date, time, and place of hearing
                       and (ii) that the client as a right to appear and be heard on
                       the motion; and

                       (5) Certify to the Court that the above requirements have
                       been met.

       Further, with respect to corporations “that may only appear in court through counsel, the

Court, absent extraordinary circumstances, shall not allow the attorney to withdraw until the client

has obtained substitute counsel.” See E.D. Tenn. L.R. 83.4(g).

       The Court finds extraordinary circumstances exist to allow Movants’ withdrawal. Here,

Peerless is no longer a functioning corporate entity. Further, Peerless no longer wants to defend

any pending or future asbestos claims against it. Peerless’s Vice President has confirmed these

representations. Finally, no other party has responded to the instant Motion. See E.D. Tenn. L.R.

7.2 (“Failure to respond to a motion may be deemed a waiver of any opposition to the relief

sought.”).

       Although Peerless no longer wants to defend this lawsuit, the Court ADMONISHES

Peerless that corporations cannot appear in federal court except through a licensed attorney. See

In re Classicstar Mare Lease Litigation, No. 5:07-cv-353, 2009 WL 1468594, at *1 (E.D. Ky. May

13, 2009) (noting that corporations, partnerships, and associations cannot appear in federal court

except through a licensed attorney). Therefore, the potential consequences of not securing



                                                  3
replacement counsel is that default judgment could be entered against Peerless. The Court highly

recommends that Peerless finds substitute counsel in this case. See Doherty v. Am. Motors Corp.,

728 F.2d 334, 340 (6th Cir. 1984) (“The rule of this circuit is that a corporation cannot appear in

federal court except through an attorney.”).

        Accordingly, the Motion for Leave to Withdraw as Counsel [Doc. 41] is GRANTED. The

Court expects Movants to provide copies of any relevant documents to any future counsel for

Peerless or directly to Peerless upon request. Further, Movants SHALL provide a copy of the

instant Memorandum and Order to Stanley Bloom. Otherwise, Attorneys John Elder and Barbara

Doolittle, with the law firm of Paine, Tarwater, Bickers, LLP and Attorney Jeffrey Hubbard with

the law firm of Hubbard, Mitchell, Williams & Strain, PLLC are hereby RELIEVED of their

duties in this case. Peerless is hereby ADMONISHED that it is DEEMED to proceeding pro se

in this matter.

        IT IS SO ORDERED.

                                               ENTER:

                                               _________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                  4
